Exhibit 10.44

SPLIT-DOLLAR TERMINATION AGREEMENT


This Split-Dollar Termination Agreement (the “Termination Agreement”) is made
and entered into this 28th day of February, 2013 (“Effective Date”) by and
between OSI RESTAURANT PARTNERS, LLC (“OSI”) and DIRK A. MONTGOMERY
(“Montgomery”), in his individual capacity and in his capacity as Trustee of the
Dirk A. Montgomery Revocable Trust dated April 12, 2001 (“Trust”).
RECITALS
1.
Montgomery was employed by OSI and its affiliates until his resignation
effective January 14, 2013.

2.
OSI and Montgomery entered into that certain Split-Dollar Agreement dated August
12, 2008 pursuant to which, among other things, OSI agreed to maintain a certain
life insurance policy insuring Montgomery’s life, with the Trust being the named
beneficiary under the Policy, subject to OSI’s rights under the Split-Dollar
Agreement.

3.
Pursuant to the Split-Dollar Agreement, OSI acquired and is the owner of John
Hancock Variable Life Insurance Policy Number 90848003 (“Policy”) insuring the
life of Montgomery with the Trust being the named beneficiary of the Policy,
subject to OSI’s rights under the Split-Dollar Agreement.

4.
The parties desire to (i) terminate the Split-Dollar Agreement and release all
parties from any further obligations under the Split-Dollar Agreement and (ii)
acknowledge that OSI is the sole and exclusive owner of the Policy free of any
rights of, or obligations to, Montgomery or the Trust.



Now therefore, intending to be legally bound, in consideration of the mutual
premises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
A.
Recitals. The above recitals are true and correct and incorporated herein.



B.
Payment to Montgomery. Within 3 business days of Montgomery’s execution and
delivery of this Termination Agreement OSI shall pay to Montgomery in
immediately available funds the sum of ONE HUNDRED FIFTY THOUSAND DOLLARS
($150,000.00).



C.
Termination of Split Dollar Agreement. Effective immediately upon the parties’
execution of this Termination Agreement:

(i)
the Split-Dollar Agreement is hereby terminated and shall be of no further force
or effect.


1



--------------------------------------------------------------------------------



(ii)
OSI shall be the sole and exclusive owner of the Policy free and clear of any
right, title, claim or interest of Montgomery or the Trust, and OSI shall be
free to keep the Policy in force, surrender the Policy, or take any other action
with respect to the Policy. For the avoidance of doubt, OSI shall be the sole
person entitled to any benefit under the Policy, including without limitation,
death benefit, cash value or surrender value.

(iii)
OSI hereby forever releases Montgomery and the Trust, and Montgomery and the
Trust each hereby forever release OSI, from any and all obligations,
liabilities, claims or rights under the Split-Dollar Agreement or with respect
to the Policy, whether or not arising under the Split-Dollar Agreement.

  


D.
Representations and Warranties of Montgomery and Trust. Montgomery and the
Trust, jointly and severally, represent and warrant to OSI that each of the
following is true and correct as of the date of this Agreement:



D.1    Organization of Trust. The Trust is duly organized and validly existing
and Montgomery is the sole trustee of the Trust.


D.2     Authority. Montgomery and the Trust each have the power and authority to
execute, deliver and perform their obligations under this Termination Agreement.
The execution, delivery and performance by Montgomery and the Trust of this
Termination Agreement and the consummation of the transaction provided for
herein have been duly authorized and approved by all necessary action of the
Trust. No other or further act or proceeding on the part of Montgomery or the
Trust is necessary to authorize this Termination Agreement or the consummation
of the transaction contemplated hereby. This Termination Agreement constitutes
the valid and binding agreement of Montgomery and the Trust, enforceable in
accordance with its terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally.


D.3    No Violation. Neither the execution and delivery of this Termination
Agreement, nor the consummation of the transaction contemplated hereby (a) will
violate or conflict with, or constitute a default or breach (or an event which,
with notice or lapse of time, or both, would constitute a default or breach)
under, or will result in the termination of, or accelerate the performance
required by, or result in the creation of any lien upon any of the assets of
Montgomery or the Trust, any term or provision of the governing documents of the
Trust, or of any contract, commitment, understanding, arrangement, agreement or
restriction of any kind or character to which either Montgomery or the Trust is
a party or by which any assets or properties of Montgomery or the Trust may be
bound or affected.


    

2



--------------------------------------------------------------------------------



D.4    Consents and Approvals. With respect to the Trust, all approvals,
consents and waivers that are required to effect the transaction contemplated
hereby have been obtained and copies thereof have been delivered to OSI, on or
prior to the Effective Date.
  

E.
Miscellaneous.



E.1    Governing Law. The validity, interpretation, and performance of this
Agreement shall be governed by the laws of the State of Florida without giving
effect to the principles of comity or conflicts of laws thereof.


E.2    Consent to Personal Jurisdiction and Venue; Attorney’s Fees. Montgomery,
the Trust and OSI hereby agree that personal jurisdiction and venue, for any
action arising out of a breach or threatened breach of this Agreement or out of
the relationship established by this Agreement, shall lie exclusively in and any
action brought by a party hereunder shall be brought exclusively in the United
States District Court for the Middle District of Florida, Tampa Division, or in
the Circuit Court in and for Hillsborough County, Florida. In the event of any
legal proceeding arising, directly or indirectly, from this Agreement, the
prevailing party in such legal proceedings shall be entitled to attorney’s fees
and costs from the non-prevailing party.


E.3    WAIVER OF JURY TRIAL. ALL PARTIES TO THIS TERMINATION AGREEMENT KNOW AND
UNDERSTAND THAT THEY MAY HAVE A CONSTITUTIONAL RIGHT TO A JURY TRIAL WITH REGARD
TO ISSUES THAT MAY POTENTIALLY ARISE OUT OF THIS TERMINATION AGREEMENT. THE
PARTIES ACKNOWLEDGE THAT ANY DISPUTE OR CONTROVERSY THAT MAY ARISE OUT OF THIS
TERMINATION AGREEMENT WILL INVOLVE COMPLICATED AND DIFFICULT FACTUAL AND LEGAL
ISSUES.


THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS TERMINATION AGREEMENT OR THE CONTEMPLATED TRANSACTION
HEREUNDER, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PROVISION WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY
AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR
THE CONTEMPLATED TRANSACTION SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


THE PARTIES INTEND THIS WAIVER OF THE RIGHT TO A JURY TRIAL BE AS BROAD AS
POSSIBLE. BY THEIR SIGNATURES, THE PARTIES PROMISE, WARRANT AND REPRESENT THAT
THEY WILL NOT PLEAD FOR,

3



--------------------------------------------------------------------------------



REQUEST OR OTHERWISE SEEK TO HAVE A JURY TO RESOLVE ANY AND ALL DISPUTES THAT
MAY ARISE BY, BETWEEN OR AMONG THEM.


E.4     Amendment and Modification. The parties may amend, modify and supplement
this Agreement only as may be explicitly agreed upon by them in writing.


E.5    Notice. All notices, requests, demands and other communications hereunder
shall be given in writing and shall be: (a) personally delivered; or (b) sent to
the parties at their respective addresses indicated herein by registered or
certified U.S. mail, return receipt requested and postage prepaid, or by private
overnight mail courier service. The respective addresses to be used for all such
notices, demands or requests are as follows:


(a)    If to Montgomery or the Trust, to:


c/o Ascena Retail Group, Inc.
30 Dunnigan Drive
Suffern, New York 10901


(b)
If to OSI to:



OSI Restaurant Partners, LLC
2202 N. West Shore Blvd., Suite 500
Tampa, FL 33607
Attn: Chief Legal Officer


Any party to this Termination Agreement may change its address for notice
purposes by giving notice thereof in accordance with this Section. Notices sent
by facsimile or other electronic means shall not constitute notice under this
Agreement.


E.6    Expenses. Regardless of whether or not the transaction contemplated
hereby is consummated, each of the parties shall bear its own expenses and the
expenses of its counsel, accountants, and other agents in connection herewith.


E.7    Entire Agreement. This agreement embodies the entire agreement between
the parties hereto with respect to the transaction contemplated herein, and
there have been and are no agreements, representations or warranties between the
parties other than those set forth or provided for herein.


E.8    Counterparts. This Termination Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


E.9    Headings. The headings of Sections in this Termination Agreement are
provided for convenience only and will not affect its construction or
interpretation.



4



--------------------------------------------------------------------------------



E.10    Severability. If any part of this Termination Agreement is for any
reason declared invalid or unenforceable by a court of competent jurisdiction,
such declaration shall not affect the validity of any remaining portion of this
Termination Agreement.


IN WITNESS WHEREOF, the parties have executed this Termination Agreement as of
the Effective Date.




“OSI”
 
“Montgomery”
 
 
 
 
 
 
 
OSI RESTAURANT PARTNERS, LLC,
 
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
/s/ Dirk A. Montgomery
 
 
Joseph J. Kadow
 
Dirk A. Montgomery
 
 
Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
“Trust”
 
 
 
 
 
 
 
 
 
 
DIRK A. MONTGOMERY
 
 
 
REVOCABLE TRUST
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Dirk A. Montgomery
 
 
 
 
Dirk A. Montgomery, Trustee





                        

5

